RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0143-19

STATE OF NEW JERSEY,

         Plaintiff-Respondent,

v.

J.L.G.,

     Defendant-Appellant.
________________________

                   Submitted May 10, 2021 – Decided July 23, 2021

                   Before Judges Messano and Hoffman.

                   On appeal from the Superior Court of Jersey, Law
                   Division, Hudson County, Indictment No. 12-11-1994.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Karen A. Lodeserto, Designated Counsel, on
                   the brief).

                   Esther Suarez, Hudson County Prosecutor, attorney for
                   respondent (Stephanie Davis Elson, Assistant
                   Prosecutor, on the brief).

PER CURIAM
      Defendant J.L.G. appeals from the July 25, 2019 Law Division order

denying his petition for post-conviction relief (PCR) without an evidentiary

hearing. We affirm.

                                       I.

      We set forth the following relevant facts in our opinion affirming

defendant's conviction:

            Defendant began dating Jennifer 1 in 1996, when Bonnie
            [Jennifer's daughter] was three months old. Shortly
            thereafter, defendant moved in with Jennifer and
            assumed the role of Bonnie's father. Defendant and
            Jennifer had a son together, James, in 2002, and the four
            lived together as a family in Jersey City.

            Defendant began engaging in sexual activity with
            Bonnie when she was fourteen. For the next eighteen
            months, defendant engaged in a pattern of increasingly
            aggressive sexual behavior with Bonnie. He made
            Bonnie record him masturbating, performed oral and
            digital sex on her, and engaged in vaginal intercourse
            with her at least four times.

            Bonnie testified she never wanted to engage in sexual
            activity with defendant. Defendant would bribe her,
            giving her substantial sums of money after every
            encounter. Additionally, Bonnie testified defendant
            would threaten her with physical violence, pointing a
            gun at her and threatening to hurt her, her mother, and
            [her brother] if she ever told anyone about the assaults.


1
  We use pseudonyms to protect the minor victim's identity, pursuant to Rule
1:38-3(c)(9).

                                       2                                A-0143-19
            Bonnie recorded [audio of] one of the last assaults on
            her phone.

                  ....

            Bonnie finally informed her mother about the sexual
            assaults in late June 2012, about ten days after
            defendant last had sex with her. Jennifer called the
            police, and an investigation ensued. Defendant fled the
            scene before police arrived. After interviewing Bonnie,
            the Special Victims Unit (SVU) conducted a
            "consensual intercept," where they monitored and
            recorded two phone calls from Bonnie to defendant.
            During these calls, Bonnie tried to elicit a confession
            and apology from defendant. Although defendant
            never admitted [to] assaulting her, he apologized
            several times for "making [her] miserable."
            Importantly, he offered to give her money, presumably
            in exchange for lying to the police and dropping any
            charges against him. The police eventually found
            defendant at a friend's house and arrested him.

            [State v. J.L.G., No. A-3725-14 (App. Div. Dec. 12,
            2016) (slip op. at 2-4), aff'd, 234 N.J. 265 (2018).]

      On November 21, 2012, a Hudson County Grand Jury returned Indictment

No. 12-11-1994, charging defendant with:        first-degree aggravated sexual

assault, N.J.S.A.2C:14-2a (count one); third-degree aggravated criminal sexual

contact, N.J.S.A. 2C:14-3a (count two); second-degree endangering the welfare

of a child, N.J.S.A. 2C:24-4a (count three); abuse of a child cruelty/neglect,

N.J.S.A. 9:6-3 (count four); fourth-degree contempt, N.J.S.A. 2C:29-9 (counts

five and seven); third-degree stalking, in violation of N.J.S.A. 2C:12-10b (count

                                       3                                  A-0143-19
six); fourth-degree stalking, N.J.S.A. 12-l0b (count eight); and third-degree

witness tampering, N.J.S.A. 2C:28-5a (count nine). The trial court granted

defendant's motion to sever counts five, six, seven, and eight, and the State

dismissed count four on a separate motion.

       A jury trial began on counts one, two, three, and nine on December 3,

2014. The State presented testimony from Bonnie, Jennifer, Jennifer's friend,

and police officers. The State also presented the audio recordings and DNA

evidence from saliva found on the crotch area of a pair of Bonnie's shorts; DNA

testing revealed a small amount of male DNA, of which defendant could not be

confirmed or excluded as the source.

       Over defense objection, the State called psychologist Lynn Taska to

testify as an expert in Child Sexual Abuse Accommodation Syndrome (CSAAS).

She explained the term CSAAS was coined by Dr. Roland Summit in 1983 and

explained the five characteristics Dr. Summit found to be frequently associated

with   sexually   abused   children:   secrecy, helplessness,    entrapment     or

accommodation, delayed or disorganized disclosure, and recantation.

       Defendant did not testify at trial. Defendant's trial counsel presented

testimony from defendant's friend, who testified he regularly visited defendant's

home but never saw evidence of the alleged abuse. Counsel also emphasized


                                        4                                 A-0143-19
the absence of physical evidence to support Bonnie's allegations, including the

inconclusive DNA evidence. Further, counsel challenged Bonnie's credibility,

emphasizing inconsistencies in her testimony, her delayed reporting, and a

possible ulterior motive to cooperate with the State due to pending criminal

charges against her.

      At the conclusion of trial, the jury found defendant guilty on all counts.

On March 13, 2015, the trial court sentenced defendant to an aggregate term of

twenty-three years of imprisonment in state prison, subject to the No Early

Release Act (NERA), N.J.S.A. § 2C:43-7.2.        The trial court also imposed

penalties and assessments, including Sex Crime Victim Treatment Fund

(SCVTF) penalties totaling $3,000, N.J.S.A. 2C:14-10.

      Defendant appealed and we affirmed his conviction and sentence on

December 12, 2016, except for the SCVTF penalties, which we vacated and

remanded for correction. J.L.G., slip op. at 19. The trial court accordingly

amended the judgment of conviction on December 15, 2016.

      Defendant filed a petition for certification, which our Supreme Court

granted, limited to the question of whether the trial court properly denied

defendant's motion to exclude the testimony of the State's expert regarding

CSAAS, on the grounds that CSAAS testimony was irrelevant to defendant's


                                       5                                 A-0143-19
trial, that its admission was unduly prejudicial to defendant, and that CSAAS

testimony was not sufficiently reliable to meet the standard of N.J.R.E. 702.

State v. J.L.G., 229 N.J. 606, 607 (2018). The Court remanded the case to the

trial court for a hearing, pursuant to N.J.R.E. 104, to determine whether CSAAS

evidence meets the reliability standard of N.J.R.E. 702 in light of recent

scientific evidence. Id. Following a four-day hearing, the trial court "concluded

that CSAAS evidence did not meet the standard for admissibility under N.J.R.E.

702." J.L.G., 234 N.J. at 279.

         Following this remand, the Court held it was error to admit testimony

about CSAAS, but concluded "the evidence was harmless in light of the

overwhelming evidence of defendant's guilt." Id. at 308. The Court therefore

upheld our affirmation of defendant's convictions and sentence on July 31, 2018.

Ibid.

        On October 1, 2018, defendant filed for PCR and submitted a supporting

certification.   Defendant asserted his trial counsel provided ineffective

assistance because she failed to: 1) interview and call James to testify about

never seeing evidence of abuse; 2) request that the jury make unanimous

findings of guilt for each alleged criminal act; and 3) properly explain to the

jury that the DNA evidence found in Bonnie's shorts did not identify defendant.


                                       6                                  A-0143-19
      After hearing oral argument on July 25, 2019, the PCR court denied

defendant's petition on the record without an evidentiary hearing, finding: 1)

defendant failed to provide a certification from James and the absence of his

testimony did not prejudice defendant; 2) trial counsel sufficiently explained the

DNA evidence; and 3) the Appellate Division already decided a specific

unanimity charge for each alleged act was unnecessary. This appeal followed.

      On appeal, defendant raises the following arguments:

            POINT I

            THE PCR COURT ERRED IN DENYING
            [DEFENDANT] AN EVIDENTIARY HEARING AS
            TESTIMONY IS NEEDED FROM TRIAL COUNSEL
            REGARDING HER FAILURE TO INTERVIEW AND
            CALL [DEFENDANT]'S SON AS A WITNESS AT
            TRIAL.

            POINT II

            THE PCR COURT ERRED IN DENYING
            [DEFENDANT] AN EVIDENTIARY HEARING AS
            TESTIMONY IS NEEDED FROM TRIAL COUNSEL
            REGARDING HER FAILURE TO OBJECT TO THE
            TRIAL COURT'S FAILURE TO PROVIDE A
            SPECIFIC UNANIMITY CHARGE TO THE JURY
            FOR EACH ALLEGED ACT OF SEXUAL ABUSE.

            POINT III

            THE PCR COURT ERRED IN DENYING
            [DEFENDANT] AN EVIDENTIARY HEARING AS
            TESTIMONY IS NEEDED FROM TRIAL COUNSEL

                                        7                                  A-0143-19
             REGARDING HER FAILURE TO EMPHASIZE TO
             THE JURY THAT THE DNA EVIDENCE FOUND IN
             THE VICTIM'S SHORTS DID NOT IMPLICATE
             [DEFENDANT].

                                         II.

      When petitioning for PCR, a defendant must establish, by a preponderance

of the credible evidence, that he is entitled to the requested relief. State v. Nash,

212 N.J. 518, 541 (2013); State v. Preciose, 129 N.J. 451, 459 (1992). To sustain

that burden, the defendant must allege and articulate specific facts that "provide

the court with an adequate basis on which to rest its decision." State v. Mitchell,

126 N.J. 565, 579 (1992).

      The mere raising of a claim for PCR does not entitle the defendant to an

evidentiary hearing and he "must do more than make bald assertions that he was

denied the effective assistance of counsel." State v. Cummings, 321 N.J. Super.

154, 170 (App. Div. 1999). Rather, courts should grant evidentiary hearings and

decide on the merits only if the defendant presented a prima facie claim, material

issues of disputed facts lie outside the record, and resolution of the issues

necessitates a hearing. R. 3:22-10(b); State v. Porter, 216 N.J. 343, 355 (2013).

We review a decision to deny PCR without an evidentiary hearing for abuse of

discretion. Preciose, 129 N.J. at 462.




                                         8                                    A-0143-19
      To establish a prima facie claim of ineffective assistance of counsel, the

defendant is obliged to show not only the particular manner in which counsel's

performance was deficient, but also that the deficiency prejudiced his right to a

fair trial. Strickland v. Washington, 466 U.S. 668, 689 (1984); State v. Fritz,

105 N.J. 42, 58 (1987). There is a strong presumption that counsel "rendered

adequate assistance and made all significant decisions in the exercise of

reasonable professional judgment."     Strickland, 466 U.S. at 690.     Further,

because prejudice is not presumed, the defendant must demonstrate "how

specific errors of counsel undermined the reliability" of the proceeding. United

States v. Cronic, 466 U.S. 648, 659 n.26 (1984).

                                       A.

      We first address defendant's contention that trial counsel's failure to

interview and call James to testify amounts to ineffective assistance. Defendant

maintains James could have testified that he did not see any evidence of abuse,

despite being in the next room during alleged instances of abuse, and casted

reasonable doubt on Bonnie's allegations.

      When a defendant claims that trial counsel inadequately investigated his

case, "he must assert the facts that an investigation would have revealed,

supported by affidavits or certifications based upon the personal knowledge of


                                       9                                  A-0143-19
the affiant or the person making the certification." Cummings, 321 N.J. Super.

at 170. In addition, deciding which witnesses to call to the stand is "an art," and

we must be "highly deferential" to such choices. State v. Arthur, 184 N.J. 307,

321 (2005) (quoting Strickland, 466 U.S. at 689).

         Here, defendant provided no such affidavit or certification from James.

Also, the fact that James did not see any evidence of abuse is not exculpatory.

Thus, this claim is supported by nothing more than bald assertions and lacks

merit.

                                         B.

         We next address defendant's contention that trial counsel's failure to

request a specific unanimity charge amounts to ineffective assistance. In our

prior opinion, we addressed whether the trial court's failure to give a specific

unanimity charge was plain error. J.L.G., slip op. at 11-12. We found the

"general jury instruction . . . did not prejudice defendant" because

              nothing on cross-examination contradicted Bonnie's
              claims with regard to one form of penetration over
              another. [A] reasonable jury could not have found her
              testimony credible with regard to one form of
              penetration but not with regard to another, so the record
              shows no tangible indication of jury confusion.

              [Ibid. (internal citations and quotation omitted).]




                                        10                                  A-0143-19
Therefore, even if counsel's failure to request a specific unanimity charge was

deficient performance, defendant was not prejudiced by this failure.       See

Strickland, 466 U.S. at 157 ("defendant must show that there is a reasonable

probability that, but for counsel's unprofessional errors, the result of the

proceeding would have been different.").

                                      C.

      We finally address defendant's contention that trial counsel failed to

properly explain the State's DNA evidence on summation, amounting to

ineffective assistance. Specifically, defendant asserts counsel "should have

focused on explaining in detail the DNA results and how he was not a match for

what was found in Bonnie's shorts and that someone else was more likely the

contributor."

      Having carefully reviewed trial counsel's summation, however, we agree

with the PCR court's finding that counsel extensively discussed the DNA

evidence. Counsel explained how the State offered no DNA evidence, or other

physical evidence, conclusively proving the charges against defendant. She

addressed how, although defendant could not be excluded as the source of the

DNA evidence, neither could a large portion of the male population. When

concluding, she encouraged the jury to disregard the DNA evidence entirely.


                                     11                                 A-0143-19
From our careful review, we conclude that counsel's summation "falls within the

wide range of reasonable professional assistance." Strickland, 466 U.S. at 689.

      We discern no abuse of discretion in the PCR court's consideration of the

issues, or denial of defendant's petition without an evidentiary hearing. We are

satisfied that trial counsel's performance was not deficient, and defendant

provided nothing more than bald assertions to the contrary.

      Affirmed.




                                      12                                 A-0143-19